UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantý Filed by a Party other than the Registrant¨ Check the appropriate box: ý Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 CHINA CHEMICAL CORP. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) 1 Payment of Filing Fee (Check the appropriate box): ¨ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies:common stock, par value $.0001 per share Aggregate number of securities to which transaction applies: 6,259,400 shares of common stock (consisting of 6,259,400 shares of common stock outstanding on October 12, 2011 that are not owned by NSH and its affiliates). Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Solely for purposes of calculating the registration fee, the maximum aggregate value of the transaction was calculated as the sum of6,259,400 shares of common stock outstanding on October 12, 2011 that are not owned by NSH and its affiliates multiplied by $1.50.The filing fee was determined by multiplying 0.00011460 by the maximum aggregate value of the transaction as determined in accordance with the preceding sentence. Proposed maximum aggregate value of transaction:$9,389,100 (6,259,400 shares of common stock outstanding on October 12, 2011 that are not owned by NSH and its affiliates multiplied by $1.50) Total fee paid:$1,075.99 (the product of the proposed maximum aggregate value of the transaction and 0.00011460). ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2 Preliminary Copy – Subject to Completion October , 2011 CHINA CHEMICAL CORP. 1, Electric Power Road Zhou Cun District Zibo, P.R. China +86 0533-6168699 Dear Stockholder: On behalf of the board of directors, I cordially invite you to attend a special meeting of the stockholders of China Chemical Corp. (“CHCC”), which will be held at CHCC’s offices at, 1, Electric Power Road, Zhou Cun District, Zibo, P.R. China, on , 2011 at 9 a.m. local time.At the special meeting, you will be asked to consider and vote on a proposal to adopt the Agreement and Plan of Merger, dated as of October 12, 2011, among CHCC, NSH and CHCC Acquisition Co., Inc. (“Merger Sub”), which provides for the merger of Merger Sub with and into CHCC, with CHCC as the surviving corporation. If the merger agreement is approved and the merger is completed, each share of CHCC common stock, other than shares held by NSH and its subsidiaries, shares held by stockholders who are entitled to and who properly exercise appraisal rights under Delaware law, shares which are subject to an agreement with certain stockholders and NSH (the “Contributing Party Agreement”) and shares which are subject to litigation in the matter of Zibo Jiazhou Chemical Co., Ltd. v. PAMCO Management, Ltd. and Po Sun Liu (Case No.: (2011) Lushangchuzi No. 15) (the “PAMCO Management Litigation”), will be converted into the right to receive $1.50in cash, without interest.Shares which are subject to the PAMCO Management Litigation will not be convertible into the right to receive any merger consideration until such litigation is concluded.As a result of the merger, CHCC will no longer be a publicly held company quoted on the Over The Counter Bulletin Board, but will instead be privately owned. On September 27, 2011, CHCC’s board of directors unanimously approved and adopted the merger agreement and determined that the transactions it contemplates are fair to and in the best interests of CHCC and its unaffiliated stockholders.Our board of directors unanimously recommends that you vote “FOR” the adoption of the merger agreement.In arriving at its recommendation, our board of directors carefully considered a number of factors which are described in the accompanying Proxy Statement. The date, time and place of the special meeting to consider and vote upon the merger agreement will be as follows: , 2011 9 a.m. local time 1, Electric Power Road Zhou Cun District Zibo, P.R. China 3 The attached Proxy Statement gives you detailed information about the special meeting, the merger agreement and the merger, and a copy of the merger agreement is included as Annex A to the Proxy Statement.You should read the Proxy Statement and the merger agreement carefully. YOUR VOTE IS VERY IMPORTANT, regardless of the number of shares you own.The merger cannot be completed unless a majority of our shares of common stock outstanding on the record date vote for the adoption of the merger agreement.Although holders of a majority of our outstanding shares have already agreed to vote in favor of the merger, your vote is important.Your failure to respond will have the same effect as a vote against the merger.Therefore, whether or not you plan to attend the special meeting, please complete and promptly mail your proxy card in the enclosed return envelope, or authorize the individuals named on your proxy card to vote your shares by calling the toll-free telephone number or by using the Internet as described in the instructions included with your proxy card and in the accompanying Proxy Statement.This will not prevent you from voting in person at the special meeting if you so desire. If you have any questions or need assistance voting your shares, please call 86 533-6168-699 . Sincerely yours, Lu Feng Chief Executive Officer, President and Chairman of the Board of Directors Neither the Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the merger, passed upon the merits or fairness of the merger or passed upon the adequacy or accuracy of the disclosure in this document.Any representation to the contrary is a criminal offense. This Proxy Statement is dated , 2011 and is first being mailed to stockholders of CHCC on or about , 2011. 4 CHINA CHEMICAL CORP. 1, Electric Power Road Zhou Cun District Zibo, P.R. China +86 0533-6168699 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON , 2011 AT 9:00 A.M. LOCAL TIME A special meeting of stockholders of China Chemical Corp. (“CHCC”) will be held at CHCC’s offices at, 1, Electric Power Road, Zhou Cun District, Zibo, P.R. China on , 2011 at 9 a.m. local time, for the following purposes: 1.To consider and vote upon a proposal to adopt the Agreement and Plan of Merger, dated as of October 12, 2011, among CHCC, New Source Holding Co., Ltd. (“NSH”), and CHCC Acquisition Co., Inc. (“Merger Sub”), which provides for the merger of Merger Sub with and into CHCC, with CHCC as the surviving corporation, and the conversion of each share of outstanding common stock of CHCC (other than (i) shares held by NSH, CHCC, or any of their respective subsidiaries and the Contributing Parties described hereafter, (ii) shares subject to litigation in the matter of Zibo Jiazhou Chemical Co., Ltd. v. PAMCO Management, Ltd. and Po Sun Liu (Case No.: (2011) Lushangchuzi No. 15), which shares will not be honored for payment until the litigation is concluded, or (iii) shares held by stockholders who validly perfect their appraisal rights under Delaware law) into the right to receive $1.50 in cash, without interest; and 2.To transact such other business as may properly come before the special meeting or any adjournment or postponement of the special meeting. Only holders of record of CHCC common stock at the close of business on , 2011 are entitled to notice of the meeting and to vote at the meeting or at any adjournment or postponement thereof.All stockholders of record are cordially invited to attend the special meeting in person. Your vote is important, regardless of the number of shares of CHCC common stock you own.The adoption of the merger agreement requires the affirmative vote of at least a majority of the shares of outstanding common stock held by stockholders of CHCC entitled to vote.Although holders of a majority of our outstanding shares have already agreed to vote in favor of the merger, your vote is important.The proposal to adjourn or postpone the meeting, if necessary or appropriate to solicit additional proxies, requires the affirmative vote of the holders of a majority of the shares present in person or represented by proxy.Even if you plan to attend the meeting in person, we request that you complete, sign, date and return the enclosed proxy card and thus ensure that your shares will be represented at the meeting if you are unable to attend. If you sign, date and return your proxy card without indicating how you wish to vote, your proxy will be voted in favor of the adoption of the merger agreement and the proposal to adjourn or postpone the meeting, if necessary or appropriate to solicit additional proxies. If you fail to return your proxy card, and do not vote at the meeting, the effect will be that your shares will not be counted for purposes of determining whether a quorum is present at the meeting and it will have the same effect as a vote AGAINST the adoption of the merger agreement.If you are a stockholder of record, voting in person at the meeting will revoke any proxy previously submitted. Under Delaware law, holders of CHCC common stock who do not vote in favor of the merger agreement will have the right to seek appraisal of the fair value of their shares as determined by Delaware state courts if the merger is completed, but only if they properly exercise their appraisal rights by complying with all of the required procedures under Delaware law.See “Appraisal Rights” beginning on page 31 of the accompanying Proxy Statement and Annex C to the Proxy Statement. The merger agreement is described in the accompanying Proxy Statement, which you are urged to read carefully.A copy of the merger agreement is attached to the accompanying Proxy Statement as AnnexA for your information. By Order of the Board of Directors, Lu Feng Chief Executive Officer, President and Chairman of the Board of Directors Zibo, P.R. China October , 2011 5 TABLE OF CONTENTS Page SUMMARY TERM SHEET 8 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE MERGER 13 SPECIAL FACTORS 16 Background of the Merger 16 Our Purposes and Reasons for the Merger; Recommendation of Our Board of Directors; Fairness of the Merger 17 Opinion of Rockwell Global Capital 20 The NSH Parties’ Purposes and Reasons for the Merger 27 The Position of the NSH Parties as to the Fairness of the Merger 27 Certain Effects of the Merger 29 PAMCO Management Litigation 30 Plans for CHCC After the Merger 30 Conduct of Our Business if the Merger is Not Completed 31 Interests of CHCC’s Directors and Officers in the Merger 31 Material U.S. Federal Income Tax Consequences of the Merger 32 Material PRC Tax Consequences: 35 Source and Amount of Funds; Financing for the Merger 35 Fees and Expenses 35 Regulatory Approvals 36 Appraisal Rights 36 FORWARD-LOOKING STATEMENTS 39 PARTIES TO THE MERGER 40 China Chemical Corp. 40 NSH 40 CHCC Acquisition Co., Inc. 40 THE SPECIAL MEETING 41 Date, Time and Place 41 Matters to be Considered 41 Record Date; Shares Outstanding and Entitled to Vote 41 Quorum; Votes Required 41 How to Vote Your Shares 42 Solicitation of Proxies 42 THE MERGER AGREEMENT AND RELATED AGREEMENTS 43 Effective Time; Structure; Effects 43 Treatment of Stock and Options 43 6 Exchange and Payment Procedures 44 Representations and Warranties 45 Conduct of Our Business Pending the Merger 46 Stockholders’ Meeting 47 No Solicitation of Transactions 47 Employee Benefits 48 Agreement to Take Further Action and to Use Reasonable Best Efforts 49 Other Covenants and Agreements 49 Conditions to the Merger 50 Termination 51 Fees and Expenses 51 Amendment and Waiver 51 ADDITIONAL INFORMATION REGARDING CHCC 52 Summarized Financial Data 52 Book Value Per Share 52 Projected Financial Information 53 Directors and Executive Officers of CHCC 54 Market for Common Stock and Dividends 55 Security Ownership of Certain Beneficial Owners and Management 56 Prior Purchases and Sales of CHCC Common Stock 56 ADDITIONAL INFORMATION REGARDING THE NSH PARTIES 57 NSH 57 Merger Sub 57 GOLDEN PARACHUTE COMPENSATION 59 HOUSEHOLDING 59 STOCKHOLDER PROPOSALS 59 WHERE YOU CAN FIND MORE INFORMATION 60 ANNEXES: Annex AAgreement and Plan of Merger Annex BOpinion of Rockwell Global Capital, LLC Annex CSection 262 of the Delaware General Corporation Law 7 SUMMARY TERM SHEET The following summary highlights the most material terms of the transaction described in this Proxy Statement.We encourage you to read carefully this entire Proxy Statement, its annexes and the documents referred to or incorporated by reference in this Proxy Statement.You may obtain the information incorporated by reference in this Proxy Statement without charge by following the instructions under “Where You Can Find More Information” beginning on page 60.Each item in this summary term sheet includes a page reference directing you to a more complete description of that item. Parties to the Merger (Page 40) The parties to the merger are: · China Chemical Corp., which we sometimes refer to in this Proxy Statement as “we,” the “company” or “CHCC,” a Delaware corporation; · New Source Holding Co., Ltd., which we sometimes refer to in this Proxy Statement as “NSH,” a Delaware corporation; and · CHCC Acquisition Co., Inc., which we sometimes refer to in this Proxy Statement as “Merger Sub,” a Delaware corporation and wholly-owned subsidiary of NSH. Whenever we refer to the merger agreement in this Proxy Statement, we are referring to the Agreement and Plan of Merger, dated as of October , 2011, among CHCC, NSH and Merger Sub attached as Annex A to this Proxy Statement.You should read the merger agreement because it, and not this Proxy Statement, is the legal document that governs the merger. The Proposal (Page 41) You will be asked to consider and vote upon a proposal to adopt the merger agreement, pursuant to which Merger Sub will be merged with and into CHCC, with CHCC continuing as the surviving company.Immediately following the merger, CHCC, as the surviving corporation, will become a privately held company, controlled by NSH.We refer to that merger as the “merger.”See “Special Factors—Certain Effects of the Merger” and “Special Factors—Interests of CHCC’s Directors and Officers in the Merger.” The Special Meeting (Page 41) The special meeting will be held on , 2011, starting at 9 a.m., local time, at CHCC’s offices at, 1, Electric Power Road, Zhou Cun District, Zibo, P.R. China. Record Date (Page 41) Only holders of shares of CHCC common stock of record at the close of business on , 2011, the record date for the special meeting, are entitled to notice of and to vote at the meeting.Each holder of record of shares of CHCC common stock on the record date will have the right to one vote for each share of common stock held. Effects of the Merger (Page 29) If the merger is completed, holders of our common stock (other than (i) dissenting stockholders who properly exercise their statutory appraisal rights under Delaware law, (ii) parties holding the Litigation Shares (as defined herein), whose shares will not be honored for payment until the litigation is concluded, and (iii) NSH, its subsidiaries and the Contributing Parties to the extent described in the next paragraph and elsewhere in this Proxy Statement) will receive $1.50 per share in cash, without interest, for each share of CHCC common stock owned at that time. 8 In connection with the execution of the Merger Agreement, NSH (with our consent) entered into an agreement with Lu Feng, Lu Linglang, Li Bin, Yan Kai, Yu Hong Tian, Lu Ning, Han Ying, Lu Tian Yu, Zhou Qing, Zhang Lian Fang, Lu Yang, Liu Heng Fang, Zhang Lian Jun, Wang Song, Li Zhi Bin, An Ming, Express sky Limited, Bright Success Asia Pacific Limited, Able Profit International Limited and Eternal Success International Limited (collectively, the “Contributing Parties”), holders of collectively 23,755,600shares of our common stock (approximately 79.15% of the outstanding shares of our common stock) pursuant to which, the Contributing Parties have agreed to vote all of the shares of CHCC held by them in favor of the merger and to contribute such shares to NSH at the closing of the merger.In exchange for these contributions, NSH will issue shares of NSH to these individuals.Following the merger, NSH would own all of the common stock of CHCC as the company surviving the merger and the Contributing Parties will own collectively all of the stock of NSH.As a result of the merger, our stockholders, other than NSH and the Contributing Parties, as stockholders of NSH, will no longer have a direct or indirect equity interest in CHCC.Our common stock will no longer be quoted on the Over the Counter Bulletin Board (the “OTCBB”), and the registration of our common stock under Section 12 of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act, will be terminated.See “Special Factors—Certain Effects of the Merger.” Treatment of Outstanding Options (Page 29) If the merger is completed, all outstanding options to purchase shares of CHCC common stock not exercised prior to the merger will vest and be cancelled and converted into the right to receive a cash payment equal to the number of shares of CHCC common stock underlying the options multiplied by the amount (if any) by which $1.50 exceeds the option exercise price, without interest and less any applicable withholding taxes.There are, however, no options outstanding as of the date of this Proxy Statement and the Company does not have any plans to issue any options.See “Special Factors—Certain Effects of the Merger.” Interests of CHCC’s Directors and Officers in the Merger (Page 31) In considering the proposed merger, you should be aware that some of our directors and officers have interests in the merger that may be different from, or in addition to, you interests as a CHCC stockholder generally, including: · ownership of all of the outstanding stock of NSH by the Contributing Parties; · continued employment of our named executive officers, including pursuant to any potential new compensation arrangements that may be agreed between them and NSH; and · continued indemnification and directors’ and officers’ liability insurance to be provided by the surviving corporation to current and former directors and officers of CHCC and its subsidiaries. These arrangements are more fully described under “Special Factors—Certain Effects of the Merger” and “Special Factors—Interests of CHCC’s Directors and Officers in the Merger.” Our board of directors was aware of these interests and considered them, among other matters, prior to providing its recommendations with respect to the merger agreement. The PAMCO Management Litigation (page 30) Under its arrangements with PAMCO Management Limited, the Company’s financial advisor in connection with the share exchange of September 2010, the Company delivered consideration in the form of cash and shares of its common stock in consideration for certain specified services.The Company did not receive some of those services although the consideration was delivered in advance.The Company has been unable to resolve this issue with PAMCO Management Limited and on September 22, 2011 commenced litigation in a court in Shandong Province, PRC, against PAMCO Management Limited and Po Sun Liu, its Chairman, with respect to this matter.Pursuant to this litigation, the Company seeks the return of $1.8 million paid to PAMCO Management Limited, and either the return to the Company for cancellation of those shares of its common stock received by this financial advisor or its nominees or payment for such shares. Since we became a public company, other than the shares issued prior to the share exchange, we have not, since the share exchange, conducted any offering of shares of our common stock and we have not issued or sold any shares of our common stock.Consequently, shares available for purchase or trading by the public have entered the market principally as a result of re-sales by PAMCO or its affiliates of shares which are the subject of the litigation (these are sometimes referred to in this Proxy Statement as the “Litigation Shares”) and may be shares for which we seek cancellation.We, therefore, urge stockholders to be certain of the source of their shares and for prospective buyers of shares to confirm that the shares they are considering purchasing are not Litigation Shares. 9 Required Vote (Page 41) In order to complete the merger under Delaware law and the terms of our certificate of incorporation, stockholders holding at least a majority of the number of votes entitled to be cast must vote “FOR” the adoption of the merger agreement.Failing to vote your shares of CHCC common stock or abstaining will have the same effect as a vote AGAINST the merger. Share Ownership of Directors and Executive Officers (Page 56) As of the record date, our directors and current executive officers beneficially owned in the aggregate (excluding options) 17,903,460 shares, or approximately 59.65% of the outstanding shares of CHCC common stock.Each of our directors and executive officers intends to vote all of the shares he or she owns in favor of the merger. Our Position as to the Fairness of the Merger; Board Recommendation (Page 17) As a result of meetings held by our board of directors and negotiations by our board of directors, the members of the board unanimously agreed to approve and adopt the merger agreement and to submit the merger agreement to the CHCC stockholders for their adoption and approval. The board of directors unanimously: · determined that the merger agreement, the merger and the transactions it contemplates are substantively fair to and in the best interests of us and our unaffiliated stockholders and that the processes used by the board in reaching its determinations were procedurally fair to our unaffiliated stockholders; · adopted the merger agreement and the transactions it contemplates, including the merger; and · recommended the adoption by our stockholders of the merger agreement. For the factors considered by our board of directors in reaching their respective recommendations with respect to the merger agreement and the merger, see “Special Factors—Our Purposes and Reasons for the Merger; Recommendation of the CHCC Board of Directors; Fairness of the Merger.” See also “Special Factors—Interests of CHCC’s Directors and Officers in the Merger.” Opinion of Rockwell Global Capital (Page20 and Annex B) The board of directors received an opinion from an independent investment banking firm, Rockwell Global Capital, LLC, which we refer to as Rockwell Global Capital, to the effect that, as of September 23, 2011, and based on and subject to the matters and qualifications described in its opinion, the cash merger consideration of $1.50 per share without interest was fair, from a financial point of view, to the holders of CHCC common stock other than NSH and its affiliates.This opinion is attached as Annex B to this Proxy Statement.Rockwell Global Capital was not retained by the board to evaluate strategic alternatives for CHCC, and Rockwell Global Capital did not undertake any such evaluation or advise or make any recommendation to the board regarding the same or provide other investment banking services to CHCC or its board of directors. Rockwell Global Capital provided its opinion for the information and assistance of our board of directors in connection with its consideration of the merger, and the opinion of Rockwell Global Capital is not a recommendation as to how any stockholder should vote or act with respect to any matter relating to the merger.We encourage you to read the opinion (including the assumptions and qualifications contained therein) and the section entitled “Special Factors—Opinion of Rockwell Global Capital” carefully and in its entirety.We have paid Rockwell Global Capital a cash fee of $60,000 in connection with the delivery of its opinion, which fee is not contingent on the actual consummation of the merger.We also agreed to reimburse Rockwell Global Capital for its expenses incurred in connection with its services, including the fees and expenses of its counsel, and to indemnify Rockwell Global Capital against certain liabilities arising out of its engagement. 10 Position of the NSH Parties as to the Fairness of the Merger (Page 27) The NSH Parties believe that the consideration to be received in the merger by CHCC’s unaffiliated stockholders is fair to such stockholders from a financial point of view and that the merger is procedurally fair to CHCC’s unaffiliated stockholders.Whenever we refer to the “NSH Parties” in this Proxy Statement, we are referring to NSH, Merger Sub and the Contributing Parties. What We Need to Do to Complete the Merger (Page 50) We will complete the merger only if the conditions set forth in the merger agreement are satisfied or waived.These conditions include, among others: · the approval of the merger agreement by the required vote of our stockholders; · the absence of any law, order or injunction preventing the consummation of the merger and the other transactions contemplated by the merger agreement; · the representations and warranties of CHCC and of NSH and Merger Sub being true and correct, subject to material adverse effect qualifications; and · CHCC’s, NSH’s and Merger Sub’s performance, in all material respects, of their covenants and agreements in the merger agreement. At any time before the merger, to the extent legally allowed, our board of directors may waive NSH’s and Merger Sub’s compliance with any of the conditions contained in the merger agreement applicable to them without the approval of CHCC’s stockholders, and NSH may waive CHCC’s compliance with any of the conditions applicable to CHCC contained in the merger agreement.As of the date of this Proxy Statement, neither CHCC nor NSH expects that any condition will be waived. Regulatory Approvals That Must be Obtained (Page 36) The merger is not subject to any regulatory approvals. Termination of the Merger Agreement (Page 51) Either we or NSH may terminate the merger agreement at any time prior to the effective time of the merger, whether prior to or after our stockholders approve the merger agreement, if: · the merger has not been completed by April 1, 2012, so long as the party seeking to terminate has not materially breached its obligations under the merger agreement in any manner that has primarily contributed to the failure to complete the merger by that date; · any law or final non-appealable order restrains, enjoins or prohibits the completion of the merger, so long as the party seeking to terminate has used its reasonable best efforts to have the injunction or restraint lifted; or · the merger agreement has been submitted to our stockholders for adoption and the required vote has not been obtained. We may also terminate the merger agreement if: · NSH has breached or failed to perform in any material respect any of its representations, warranties, covenants or other agreements in the merger agreement and that breach or failure would result in the failure of a closing condition and the breach or failure has not been or cannot be cured within the time period specified; or 11 · prior to the receipt of the stockholder vote, our board of directors has received a superior proposal and enters into a definitive agreement implementing the superior proposal, provided we have complied with our obligations under the merger agreement. NSH may also terminate the merger agreement if: · we have breached or failed to perform any of our representations, warranties, covenants or other agreements in the merger agreement and that breach or failure would result in the failure of a closing condition and the breach or failure has not been or cannot be cured within the time period specified; or · our board of directors withdraws or modifies its recommendation of the merger agreement, fails to recommend to our stockholders that it approves the merger agreement or approves or recommends any alternative proposal. Additionally, we and NSH may terminate the merger agreement by mutual written consent at any time prior to the effective time of the merger, whether prior to or after our stockholders approve the merger agreement. Financing for the Merger; Source and Amount of Funds (Page 35) The merger agreement does not contain any condition relating to the receipt of financing by NSH and Merger Sub.CHCC estimates that the total amount of funds necessary to consummate the merger and related transactions, and to pay related fees and expenses, will be approximately $9.6 million.This amount is expected to be provided through a combination of: · the “roll-over” of (i) all of the shares of CHCC currently owned by the Contributing Parties having a value, based on the merger consideration of $1.50 per share, of $35,633,400; and · CHCC’s available cash of approximately $10 million. No Solicitation of Transactions (Page 47) The merger agreement restricts our ability to, among other things, solicit or engage in discussions or negotiations with a third party regarding specified transactions involving us or our subsidiaries and our board of directors’ ability to change or withdraw its recommendation of the merger agreement.Notwithstanding these restrictions, under circumstances specified in the merger agreement, we may respond to certain unsolicited competing proposals or terminate the merger agreement and enter into an agreement with respect to a superior proposal, each under the specific circumstances set forth in the merger agreement.See “The Merger Agreement—No Solicitation of Transactions.” Rights of Appraisal (Page36 and Annex C) Delaware law provides you with appraisal rights in the merger.This means that, if you fully comply with the procedures for perfecting appraisal rights provided for under Delaware law, you are entitled to have the fair value of your shares determined by the Delaware Court of Chancery and to receive payment based on that valuation in lieu of the merger consideration.The ultimate amount you receive in an appraisal proceeding may be more or less than, or the same as, the amount you would have received under the merger agreement.To exercise your appraisal rights, you must deliver a written demand for appraisal to us before the vote on the merger agreement at the special meeting and you must not vote or otherwise submit a proxy in favor of the adoption of the merger agreement.Your failure to follow exactly the procedures specified under Delaware law will result in the loss of your appraisal rights.A copy of Section 262 of the Delaware General Corporation Law is attached to this Proxy Statement as Annex C. Material United States Federal Income Tax Consequences (Page 32) The receipt of cash for CHCC common stock or compensatory options in the merger will be a taxable transaction for U.S. federal income tax purposes and may also be a taxable transaction under applicable state, local, foreign or other tax laws. Generally, you will recognize gain or loss measured by the difference, if any, between the amount of cash you receive in the merger and your adjusted tax basis in the shares you surrender. THE TAX CONSEQUENCES OF THE MERGER TO YOU WILL DEPEND ON THE FACTS OF YOUR OWN SITUATION.YOU SHOULD CONSULT YOUR TAX ADVISOR FOR A FULL UNDERSTANDING OF HOW THE MERGER WILL AFFECT YOU. Where You Can Find More Information (page 60) You can find more information about the Company in the periodic reports and other information we file with the SEC. The information is available at the SEC’s public reference facilities and at the website maintained by the SEC at www.sec.gov. For a more detailed description of the additional information available, please see the section entitled “Where You Can Find More Information” beginning on page 60. 12 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE MERGER The following questions and answers address briefly some questions you may have regarding the special meeting and the proposed merger.These questions and answers may not address all questions that may be important to you as a stockholder of CHCC.Please refer to the more detailed information contained elsewhere in this Proxy Statement, the annexes to this Proxy Statement and the documents referred to or incorporated by reference in this Proxy Statement. Q: Why am I receiving these materials? A: You are receiving this Proxy Statement and proxy card because you own shares of CHCC common stock.Our board of directors is providing these proxy materials to give you information for use in determining how to vote in connection with the matters to be addressed at the special meeting of stockholders. Q: Where and when is the special meeting? (page 41) A: The special meeting will take place at CHCC’s offices at, 1, Electric Power Road, Zhou Cun District, Zibo, P.R. China, on , 2011, at 9a.m. local time. Q: What matters will be voted on at the special meeting? (page 41) A: You will be asked to consider and vote on the following proposals: · to adopt the merger agreement; and · to act upon other business that may properly come before the special meeting or any adjournment or postponement thereof. Q: What is the proposed transaction?(page 43) A: Under the terms of the merger agreement, upon completion of the merger, Merger Sub will be merged with and into CHCC, with CHCC being the surviving corporation.After the merger is completed, our common stock will cease to be quoted on the OTCBB and CHCC will be a privately held company owned by NSH.In turn, all of the outstanding shares of NSH will be held by the Contributing Parties. Q: What will I receive if the merger is completed?(page 43) A: Unless you are a Contributing Party or are a party in the PAMCO Management Litigation, you will have the right to receive $1.50 in cash, without interest, for each share of your CHCC common stock, unless you are a dissenting stockholder and you perfect your appraisal rights under Delaware law. Q: What is the PAMCO Litigation and how does it affect the Merger?(page 30) A: Under its arrangements with PAMCO Management Limited, the Company’s financial advisor in connection with the share exchange of September 2010, the Company delivered consideration in the form of cash and shares of its common stock in consideration for certain specified services. The Company did not receive some of those services although the consideration was delivered in advance. The Company has been unable to resolve this issue with PAMCO Management Limited and on September 22, 2011 commenced litigation in a court in Shandong Province, PRC, against PAMCO Management Limited and Po Sun Liu, its Chairman, with respect to this matter. Pursuant to this litigation, the Company seeks the return of $1.8 million paid to PAMCO Management Limited, and either the return to the Company for cancellation of those shares of its common stock received by this financial advisor or its nominees or payment for such shares. Since we became a public company, other than the shares issued prior to the share exchange, we have not, since the share exchange, conducted any offering of shares of our common stock and we have not issued or sold any shares of our common stock. Consequently, shares available for purchase or trading by the public have entered the market principally as a result of re-sales by PAMCO or its affiliates of Litigation Shares and may be shares for which we seek cancellation. We, therefore, urge stockholders to be certain of the source of their shares and for prospective buyers of shares to confirm that the shares they are considering purchasing are not Litigation Shares. Q: How does CHCC’s board of directors recommend that I vote?(page 17) A: Our board of directors recommends that our stockholders vote “FOR” the adoption of the merger agreement and “FOR” the adjournment proposal.You should read “Special Factors—Our Purposes and Reasons for the Merger; Recommendation of Our Board of Directors; Fairness of the Merger” for a discussion of the factors that our board of directors considered in deciding to recommend the adoption of the merger agreement. Q: What process did CHCC’s board of directors use to determine that the merger is fair to CHCC’s unaffiliated stockholders? (page 16) A: Our board of directors took several steps to ensure that the process by which the merger was reviewed and approved would produce a transaction that was procedurally and substantively fair to our unaffiliated stockholders.These steps included: · obtaining approval of the merger from our three independent directors; · obtaining a fairness opinion from an independent investment banking firm regarding the fairness, from a financial point of view, of the merger consideration; and · negotiating provisions in the merger agreement that, in certain circumstances, allow us to consider competing proposals received from third parties without any obligation to pay a termination fee. 13 Q: Are there risks to be considered?(page 29) A: Under the terms of the merger agreement, the per share cash consideration of $1.50 will not change even if the market price of CHCC common stock changes before the merger is completed.If the merger is completed, unaffiliated stockholders of CHCC will not participate in any future earnings, losses, growth or decline of CHCC.For other factors to be considered, see “Special Factors,” particularly “—Certain Effects of the Merger, —Plans for CHCC After the Merger” and “—Interests of CHCC’s Directors and Officers in the Merger.” We are restricted from soliciting other proposals to engage in certain transactions with us.The merger agreement restricts our ability to, among other things, solicit or engage in discussions or negotiations with a third party regarding specified transactions involving us or our subsidiaries and our board of directors’ ability to change or withdraw its recommendation of the merger agreement.Notwithstanding these restrictions, under certain circumstances specified in the merger agreement, we may respond to certain unsolicited competing proposals or terminate the merger agreement and enter into an agreement with respect to a superior proposal, each under the specific circumstances set forth in the merger agreement.See “The Merger Agreement—No Solicitation of Transactions.” Q: When do you expect the merger to be completed? A: The parties to the merger agreement are working toward completing the merger as quickly as possible.If our stockholders approve the merger agreement and the other conditions to the merger are satisfied or waived, the merger is expected to be completed in the fourth calendar quarter of 2011. Q: What are the U.S. federal income tax consequences of the merger to me?(page 32) A: The receipt of cash for shares of common stock in the merger will be a taxable transaction for U.S. federal income tax purposes and may also be a taxable transaction under applicable state, local, foreign or other tax laws.For more detailed information regarding the U.S. federal income tax consequences of the merger to the stockholders, see “Special Factors – Material U.S. Federal Income Tax Consequences.” TAX MATTERS ARE VERY COMPLEX, AND THE TAX CONSEQUENCES OF THE MERGER TO YOU WILL DEPEND ON THE FACTS OF YOUR OWN SITUATION.YOU SHOULD CONSULT YOUR TAX ADVISOR FOR A FULL UNDERSTANDING OF THE TAX CONSEQUENCES OF THE MERGER TO YOU. Q: Who is entitled to vote at the special meeting?(page 41) A: The record date for the special meeting is , 2011.Only holders of CHCC common stock at the close of business on the record date are entitled to notice of, and to vote at, the special meeting or any adjournment or postponement thereof. Q: What constitutes a quorum for the special meeting?(page 41) A: The presence of holders of a majority of the shares entitled to vote outstanding on the record date, present in person or represented by proxy, will constitute a quorum for the special meeting. Q: What vote of our stockholders is required to approve the merger agreement?(page 41) A: For us to complete the merger, stockholders holding at least a majority of the number of votes entitled to be cast at the close of business on the record date must vote “FOR” the adoption of the merger agreement.Accordingly, the failure to vote or an abstention will have the same effect on this vote as a vote against adoption of the merger agreement. 14 Q: What do I need to do now?(page 42) A: We urge you to read this Proxy Statement carefully, including its annexes and the documents referred to or incorporated by reference in this Proxy Statement, and to consider how the merger affects you.If you are a stockholder of record, you can ensure that your shares are voted at the special meeting by submitting your proxy by telephone or via the Internet, or by mail, by completing, signing, dating and mailing each proxy card or voting instruction card and returning it in the envelope provided. Q: Should I send in my stock certificates or other evidence of ownership now? A: No.After the merger is completed, you will be sent a letter of transmittal with detailed written instructions for exchanging your shares of common stock for the merger consideration.If your shares of common stock are held in “street name” by your broker, bank or other nominee, you will receive instructions from your broker, bank or other nominee as to how to effect the surrender of your “street name” shares in exchange for the merger consideration.Please do not send your certificates in now. Q: If my shares are held in “street name” by my broker, bank or other nominee, will my broker, bank or other nominee vote my shares for me?(page 42) A: No.Your broker, bank or nominee will only vote if you provide instructions on how to vote.You should follow the directions provided by your broker, bank or other nominee regarding how to instruct your broker, bank or other nominee to vote your shares.Without those instructions, your shares will not be voted, which will have the same effect as voting against the merger. Q: What happens if I return my proxy card but I do not indicate how to vote?(page 42) A: If you properly return your proxy card, but do not include instructions on how to vote, your shares of CHCC common stock will be voted “FOR” the adoption of the merger agreement and “FOR” the adoption of any meeting adjournment proposal.CHCC’s management does not currently intend to bring any other proposals to the special meeting.If other proposals requiring a vote of stockholders are brought before the special meeting in a proper manner, the persons named in the enclosed proxy card intend to vote the shares they represent in accordance with their best judgment. Q: May I vote in person?(page 42) A: Yes.You may attend the special meeting of CHCC stockholders and vote your shares in person whether or not you sign and return your proxy card.If your shares are held of record by a broker, bank or other nominee and you wish to vote at the special meeting, you must obtain a proxy from the record holder. Q: Can I change my vote?(page 42) A: Yes, you can change your vote at any time before your proxy is voted at the special meeting.If you are a stockholder of record, you may revoke your proxy by notifying CHCC’s Corporate Secretary, Yan Kai, in writing at China Chemical Corp., 1, Electric Power Road, Zhou Cun District, Zibo, P.R. China, or by submitting a new proxy by mail, dated after the date of the proxy being revoked.In addition, your proxy may be revoked by attending the special meeting and voting in person (you must both attend and vote in person; simply attending the special meeting will not cause your proxy to be revoked). Please note that if you hold your shares of common stock in “street name” and you have instructed a broker, bank or other nominee to vote your shares, the above-described options for changing your vote do not apply, and instead you must follow the instructions received from your broker, bank or other nominee to change your vote. Q: What does it mean if I get more than one proxy card or voting instruction card? A: If your shares are registered differently or are held in more than one account, you will receive more than one proxy or voting instruction card.Please complete and return all of the proxy cards or voting instruction cards you receive to ensure that all of your shares are voted. Q: Where can I find more information about CHCC?(page 60) A: You can find more information about CHCC from various sources described under “Where You Can Find More Information.” Q: Who can help answer my other questions? A: If you have more questions about the merger, please contact the Company at +86 0533-6168699 or 1, Electric Power Road, Zhou Cun District, Zibo, P.R. China.If your broker, bank or other nominee holds your shares, you should also call your broker, bank or other nominee for additional information. 15 SPECIAL FACTORS Background of the Merger On September 24, 2010, the Company entered into an Agreement and Plan of Merger and Reorganization with its newly formed wholly-owned subsidiary, China Chemical Corp., pursuant to which China Chemical Corp. was merged into and with the Company. In connection with the merger, the Company changed its name from Bomps Mining, Inc. to China Chemical Corp. In accordance with §253 of the Delaware General Corporation Law (the “DGCL”), the Company was not required to obtain shareholder approval of the merger with its wholly-owned subsidiary. In addition, on September 24, 2010, the Company effected a nine-to-one stock dividend whereby each stockholder of record of the Company as of October 7, 2010 (the “Record Date”) was issued 9 shares of common stock for each 1 share of common stock which they hold as of the Record Date (the “Stock Dividend”), unless otherwise indicated in this Annual Report, all share amounts reflect the Stock Dividend. On September 30, 2010, the Company entered into a Share Exchange Agreement with Gold Champ Consultants Limited, a Hong Kong corporation (“Gold Champ”) and the shareholders of Gold Champ, pursuant to which the Company acquired 100% of the issued and outstanding capital of Gold Champ in exchange for 19,861,700 shares of the Company’s common stock, par value $0.0001 (the “Share Exchange”).Gold Champ is a holding company whose asset was 100% of the registered capital of Zibo Costar Information Consulting Co., Ltd. (“Zibo Costar Information Consulting”), a Wholly-Owned Foreign Enterprise organized under the laws of the People’s Republic of China (“PRC”). All of Gold Champ's operations are conducted in China through Zibo Costar Information Consulting, and through contractual arrangements with Zibo Jiazhou Chemical Industry Co., Ltd., a limited liability enterprise organized under the laws of the People’s Republic of China (“Zibo Jiazhou Chemical”). Zibo Jiazhou Chemical is a manufacturing company that is based in Shandong, China. It is principally engaged in the manufacturing of organic chemical compounds. At the time of the Share Exchange, the Company was not engaged in any active business. Following the Share Exchange, the Company carried on the business of Zibo Jiazhou Chemical, our PRC operating entity, as our sole line of business.Immediately following the closing of the Share Exchange, under an Agreement of Conveyance, Transfer and Assignment of Assets and Assumption of Liabilities (the “Conveyance Agreement”), the Company transferred all of its pre-Share Exchange assets and liabilities to its wholly-owned subsidiary, Bomps Mining Holdings, Inc. (“SplitCo”).Thereafter, pursuant to a stock purchase agreement (the “Stock Purchase Agreement”), the Company transferred all of the outstanding capital of SplitCo to one of its shareholders in exchange for the cancellation of 30,000,000 shares of the Company’s common stock (the “Split-Off Transaction”). Following the Share Exchange and the Split-Off Transaction, the Company discontinued its former business and is now engaged in the chemical manufacturing business.As a result of the share exchange and related transactions, the former shareholders of Gold Champ, including the Contributing Parties, now own securities that in the aggregate represent approximately 66% of the equity in the Company. The Company and the Contributing Parties have concerns about the availability of capital to the Company in the public financial markets and believe that the costs of public company compliance for the Company are too high.Other than the issuance of shares by the Company’s predecessor in a public offering in 2008 for $0.03 per share, for which the predecessor only received proceeds of $30,000, the Company has not sold any shares in a private placement or a public offering. Our board of directors and senior management periodically and regularly evaluate our long-term strategic alternatives and prospects for continued operations as an independent company. In its consent on September 19, 2011, the board considered the concept of the company becoming privately held generally.The board took into account the Company’s performance as a U.S. publicly traded company, including our small market capitalization, the limited amount of analyst coverage for our stock and our high costs of compliance with Securities and Exchange Commission requirements.The board evaluated the Contributing Parties’ proposal and then retained Rockwell Global Capital, an independent investment banking firm, to assist it in evaluating the fairness, from a financial point of view, of the Contributing Parties’ offer. On September 19, the board adopted resolutions by written consent in lieu of a meeting (i) authorizing and ratifying the negotiation of the merger and the definitive merger agreement with the Contributing Parties and NSH, the entity to be formed by the Contributing Parties, (ii) ratifying the appointment of Rockwell Global Capital to assist in evaluating the fairness, from a financial point of view, of the Contributing Parties’ offer, (iii) authorizing the President of the Company to select a date for the special meeting of the stockholders of the Company to vote on the merger, (iv) authorizing the preparation of this Proxy Statement and appointing Lu Feng and Lu Lingliang as proxies to vote all shares of common stock of the Company as directed on the proxy cards submitted by the stockholders, (v) approving the contribution of shares of the Company by the Contributing Parties to NSH and (vi) appointing Yan Kai as Secretary of the Company. 16 On September 23, 2011, the Company’s outside counsel delivered to CHCC the first draft of a merger agreement. At the September 27, 2011 board meeting, Rockwell Global Capital and the board reviewed and discussed the status of Rockwell Global Capital’s financial analyses regarding the fairness, from a financial point of view, of the merger consideration offered by the Contributing Parties.CHCC’s outside legal counsel summarized the terms of the merger agreement and the other ancillary documents and discussed the general transaction timeline if the board were to approve the merger agreement.Outside counsel also discussed the possibility of creating a special committee of independent directors to approve and negotiate the transaction.The board also reviewed with Rockwell Global Capital the financial projections and sensitivity analyses provided by CHCC to Rockwell Global Capital as well as Rockwell Global Capital’s key assumptions and judgments with respect to its analysis.Rockwell Global Capital then delivered its analysis of the merger consideration and rendered to the board its opinion that, as of September 19, 2011, and based on and subject to the matters (including the assumptions and qualifications) described in its opinion, the merger consideration was fair from a financial point of view to the holders of CHCC common stock, other than the Contributing Parties and its affiliates. The board did not consider the possibility of a potential acquisition of the company by another party because the board had determined that the company was not for sale.The board decided not to form a special committee for evaluating and negotiating the transaction as the independent directors of the board comprised a majority of the board and, other than the public offering in 2008 by the Company’s predecessor for $0.03 per share, which offering resulted in only $30,000 in proceeds, the Company has never sold shares through either a private placement or a public offering. Following these presentations and further discussion, the board of directors unanimously determined that the merger was both substantively and procedurally fair to CHCC’s unaffiliated stockholders and advisable and in the best interests of CHCC and its stockholders.The board unanimously adopted the merger agreement and the ancillary documents and recommended the adoption by the company’s stockholders of the merger agreement and the transactions contemplated thereby. Following this meeting, the parties negotiated the final changes to the transaction documents, and on October 12, 2011. CHCC, NSH and Merger Sub executed the merger agreement and the related agreements.That afternoon, after market close, CHCC and NSH issued a press release announcing the execution of the merger agreement. The board of directors believes that given the amount of the merger consideration and the fact that it is all cash, the transaction with NSH offers the best opportunity for unaffiliated stockholders to realize the value of their investment in the company at this time. Our Purposes and Reasons for the Merger; Recommendation of Our Board of Directors; Fairness of the Merger The purposes of the merger are: · to provide cash for our unaffiliated stockholders in an amount that exceeds the present market value and in so doing to deliver to them, on a present value basis, a value for their stock that is well within the range of expectations for the near term; · to provide liquidity for our unaffiliated stockholders, as the market for the company’s stock is thin and, therefore, execution of substantial sales of stock without impacting market price is difficult; and · to take the Company private to eliminate the burden of the expenses related to public company compliance. 17 The premium reflected in the merger consideration allows our stockholders to realize, on a present value basis, the amount by which the market price of the stock might increase as a result of the company’s operations in the near term in current market conditions.The board determined that the company’s current business plan would not as readily or as reliably provide liquidity for the unaffiliated stockholders in the same amounts as are available as a result of the merger especially given the expense of being a public company and maintaining compliance with SEC rules and regulations.Therefore, the board believes that given the amount of the merger consideration and the fact that it is all cash, the transaction negotiated with NSH offers the best opportunity for unaffiliated stockholders to realize the value of their investment in the company at this time. Substantive Fairness In the course of reaching its determination that the $1.50 per share cash merger consideration and the other terms of the merger agreement are fair to CHCC’s unaffiliated stockholders, CHCC’s board of directors considered a number of factors, including the following: · The Company’s previous financial advisor did not succeed in obtaining capital for the Company; · The Company has been unable to obtain additional capital through other sources or channels; · Other than the initial public offering by the Company’s predecessor in 2008, in which shares were issued for $0.03 per share, no present holder of shares of Company common stock purchased their shares for cash from the Company, and no shareholder acquired shares from the Company for an amount in excess of the consideration being offered to each stockholder pursuant to the merger agreement; · the net book value of the company’s stock, or $2.96 per share as at June 30, 2011—integral to this consideration was the recognition that this does not take into account (i) a significant impairment related to bad debts owed to the Company, which were not treated as such until August, 2011 and (ii) the fact that the calculation also includes cash of the company which would be used in executing the company’s growth strategy, and that the remaining net book value was a reflection of assets of limited resale value; · the fact that, while in the board’s estimation, the current management team is strong, it is comprised of a small number of capable individuals and good managers are required and are often difficult to find or to replace; · the fact that, based on the board’s analysis and evaluation, the consideration negotiated with NSH fell well within the range of terminal values available for the stock of the company over the period ending in 2011; · the board of directors’ understanding of management’s views and forecasts regarding the future financial performance of CHCC, and the historical financial performance of CHCC relative to forecasts; · the market performance of CHCC common stock and the fact that the merger consideration of $1.50 per share represents (i) a 2,500% premium over CHCC’s closing share price of $0.06 on October11, 2011, the day before the merger agreement was entered into and(ii) a 1,154% premium over CHCC’s average closing share price of $0.13 over the 30-day period ending September 26, 2011 (the day prior to the acceptance of NSH’s final offer) · the qualifications and reputation of Rockwell Global Capital, and the opinion of Rockwell Global Capital that the consideration to be paid in the merger is fair, from a financial point of view, to the holders of CHCC common stock, other than NSH and its affiliates; · the proposed financial and other terms of the merger and the merger agreement, and the terms and conditions of the merger agreement, including deal protection provisions that would permit the board of directors to continue to exercise its fiduciary duties, including by responding to unsolicited acquisition proposals in certain circumstances prior to CHCC stockholders’ approving the merger agreement, and permitting termination of the agreement by CHCC, in certain circumstances, in connection with the receipt of a superior proposal and without having to pay any termination fee; 18 · the fact that the consideration to be paid to CHCC stockholders is all cash, that the contingencies involved in the merger appeared acceptably limited and the expectation that the parties will be able to consummate the merger without undue delay; and · the board of directors’ view that, considering all of the relevant factors (including stated value, likelihood of consummation, risks to achieving stockholder value and the other reasons described in this section) and in the exercise of its judgment, the merger was superior to the other alternatives considered. The board did not consider liquidation value to be significant, as the company was not for sale (in whole or in part), the principal asset of value was the company’s cash and the company’s other assets excluding accounts receivable would have been difficult to liquidate. Procedural Fairness After the initial presentation to the board on September 19, 2011, the Board reviewed and evaluated the merger proposal, evaluating the company’s current value, assessing whether the company should be considered for sale and considering other strategic alternatives. Importantly, although the two other members of the board, Lu Feng and Lu Lingliang are interested parties, the board is a five-person board, three of whom are independent.See “—Background of the Merger”. What follows in list form is a summary of the procedural safeguards that the board of directors believes were and are present to ensure the fairness of the merger and to permit the board of directors to represent CHCC’s unaffiliated stockholders, which the board of directors has determined support its decision and provide assurance as to the procedural fairness of the merger to CHCC’s unaffiliated stockholders: · a majority of the Board consists of independent directors who have no interest in the proposed merger except for a nominal amount of shares owned by one of the independent directors; · the fact that the members of the board of directors will be adequately compensated for their services and that their compensation is not contingent on approving or consummating the merger agreement or any other particular potential strategic option; and · the fact that under Delaware law, the stockholders of CHCC will have the right to demand appraisal of their shares. Risks and Negative Factors The board of directors also considered a variety of risks and potentially negative factors concerning the merger, including: · the fact that the Contributing Parties will own approximately 79% of the outstanding shares of stock of the Company, which amount is sufficient to cause the stockholders to approve the merger; · the fact that the Company’s board did not form a separate special committee to negotiate the merger even though two of the members of the board – Mr. Lu Feng and Mr. Lu Lingliang – are Contributing Parties and will continue to be, indirectly through their ownership of NSH, stockholders of the Company after the merger; · the fact that, after the merger is completed, the current stockholders of CHCC, other than NSH and its subsidiaries and the Contributing Parties, would no longer be equity holders in CHCC and therefore would no longer participate financially in the potential risks or potential benefits associated with CHCC common stock and CHCC’s continued ability to execute its business plans; · the fact that CHCC’s remedy for breach of the merger agreement by NSH or Merger Sub, or their failure to complete the merger, does not include a liquidated damages payment amount payable by NSH; and 19 · the fact that receipt of the merger consideration will be taxable to United States stockholders of CHCC for United States federal income tax purposes. On the basis of the foregoing, the board of directors (i)determined that the merger agreement and the transactions it contemplates, including the merger, are substantively fair to and in the best interests of CHCC and its unaffiliated stockholders, and that the processes used by the board in reaching its determinations were procedurally fair to CHCC’s unaffiliated stockholders; (ii) approved the merger agreement and the transactions contemplated thereby, including the merger; and (iii) recommended the adoption by our stockholders of the merger agreement.The action of the board of directors was unanimous. Among other factors considered, the board of directors expressly adopted the analysis and the opinion of Rockwell Global Capital relating to the fairness, from a financial point of view, of the merger consideration, in its assessment of the value of CHCC as a going concern and reaching its determination as to the fairness of the transactions contemplated by the merger agreement.The foregoing discussion summarizes the material factors considered by the board of directors in its consideration of the merger.After considering these factors, the board of directors concluded that the positive factors relating to the merger agreement and the merger outweighed the potential negative factors.In view of the wide variety of factors considered by the board of directors, and the complexity of these matters, the board of directors did not find it practicable to quantify or otherwise assign relative weights to the foregoing factors.In addition, individual members of the board of directors may have assigned different weights to various factors.The board of directors recommended the merger agreement and the merger based upon the totality of the information presented to and considered by it. Our board of directors unanimously recommends that you vote “FOR” the adoption of the merger agreement. Opinion of Rockwell Global Capital The board retained Rockwell Global Capital on September 7. 2011 to evaluate the fairness, from a financial point of view, to the holders of the outstanding common stock of CHCC (other than NSH and its affiliates) of the merger consideration to be received by those stockholders under the merger agreement.Rockwell Global Capital was not retained by the board to evaluate strategic alternatives for CHCC, and Rockwell Global Capital did not undertake any such evaluation or advise or make any recommendation to the board regarding the same or provide other investment banking services to CHCC it board of directors. At the September 27, 2011 meeting of the board of directors, Rockwell Global Capital gave its opinion that, as of September 19, 2011 and based upon and subject to various qualifications and assumptions described with respect to its opinion, the merger consideration to be received by the CHCC stockholders in connection with the proposed transaction was fair from a financial point of view to those holders.For the purposes of Rockwell Global Capital’s fairness opinion and the related analyses, our stockholders are defined to exclude NSH and its affiliates to the extent any is a holder of CHCC common stock; consequently, Rockwell Global Capital offers no opinion regarding the fairness of the merger consideration, from a financial point of view, to NSH or its affiliates. The full text of the written opinion of Rockwell Global Capital, dated September 23, 2011, which sets forth, among other things, the assumptions made, procedures followed, matters considered, qualifications and limitations on the review undertaken by Rockwell Global Capital, is attached as Annex B to this Proxy Statement.You should read the written opinion carefully and in its entirety.This summary is qualified in its entirety by reference to the full text of the written opinion. Rockwell Global Capital’s opinion, which is addressed to CHCC’s board, is directed only to the fairness, from a financial point of view, of the merger consideration to be received by CHCC stockholders in connection with the merger.Rockwell Global Capital’s opinion does not constitute a recommendation to any holder of CHCC stock as to how such stockholder should vote at the CHCC special meeting and does not address any other aspect of the merger or any related transaction. In connection with rendering its opinion, Rockwell Global Capital, among other things: 1. Reviewed certain publicly available financial statements and other business and financial information of CHCC; 20 2. Reviewed certain internal financial statements and other financial and operating data concerning CHCC; 3. Reviewed certain financial projections prepared by CHCC’s management relating to the projected future earnings and cash flows of CHCC, as well as certain sensitivity adjustments thereto prepared by CHCC’s management at the direction of CHCC’s board of directors; 4. Discussed the past and current operations and financial condition and the prospects of CHCC with senior executives of CHCC; 5. Reviewed the reported prices and trading activity for CHCC’s common stock; 6. Reviewed the financial terms, to the extent publicly available, of certain comparable acquisition transactions; 7. Compared the financial performance of CHCC with that of certain other publicly-traded companies comparable with CHCC; 8. Reviewed the prices and trading activity of the common stock of certain other publicly-traded companies; 9. Reviewed the financial terms and conditions contained within the draft of the Merger Agreement dated September 23, 2011; and Performed such other analyses, reviewed such other information and considered such other factors asRockwell Global Capital deemed appropriate. In connection with its review, Rockwell Global Capital assumed and relied upon the accuracy and completeness of all information we supplied or which was otherwise made available to Rockwell Global Capital by us, or any other party, and did not undertake any duty or responsibility to verify independently any of such information.Rockwell Global Capital did not make and will not obtain an independent appraisal of the assets or liabilities (contingent or otherwise) of CHCC.With respect to financial projections, sensitivity analyses and other information and data provided to or otherwise reviewed by or discussed with Rockwell Global Capital, Rockwell Global Capital has assumed that such projections and other information and data have been reasonably prepared in good faith on bases reflecting the best currently available estimates and judgments of management, and has relied upon each party to advise Rockwell Global Capital promptly if any information previously provided became inaccurate or was required to be updated during the period of its review. In rendering its opinion, Rockwell Global Capital assumed that the merger would be consummated on the terms described in the merger agreement.Furthermore, Rockwell Global Capital assumed, in all respects material to its analysis, that the representations and warranties of each party contained in the merger agreement are true and correct, that each party will perform all of the covenants and agreements required to be performed by it under the merger agreement and that all conditions to the consummation of the merger will be satisfied without being waived.Rockwell Global Capital also assumed that all material governmental, regulatory or other consents and approvals will be obtained and that, in the course of obtaining any necessary governmental, regulatory or other consents and approvals, or any amendments, modifications or waivers to any documents to which we are a party, as contemplated by the merger agreement, no restrictions will be imposed or amendments, modifications or waivers made that would have any material adverse effect on us.Rockwell Global Capital expressed no opinion as to the underlying business decision to effect the merger, the structure or tax consequences of the merger agreement, or the availability or advisability of any alternatives to the merger.In the capacity of rendering the opinion, Rockwell Global Capital reviewed the terms of the merger agreement and offered no judgment as to the negotiations resulting in such terms. In conducting its investigation and analyses and in arriving at its opinion, Rockwell Global Capital took into account such accepted financial and investment banking procedures and considerations as it deemed relevant, including the review of: (i) the current and projected financial position and results of operations of the company; (ii) the historical market prices and trading activity of our common stock; (iii) our historical and projected revenues, operating earnings, net income, capitalization and certain other publicly held companies in businesses Rockwell Global Capital believes to be similar to CHCC; (iv) financial and operating information concerning selected business combinations which Rockwell Global Capital deemed comparable in whole or in part; (v) historical acquisition premiums paid relative to the market stock prices of selected companies; (vi) the discounted present value of the projected future cash flows of CHCC; and (vii) the general condition of the securities markets. 21 The following summarizes the material financial analyses presented by Rockwell Global Capital to the board at its meeting on September 27, 2011, which material was considered by Rockwell Global Capital in rendering the opinion described below.No company or transaction used in the analyses described below is directly comparable to us or the merger. Trading Analysis Rockwell Global Capital analyzed our historical closing prices and cumulative trading volume over the preceding twelve-month period and compared that data to the value of the proposed merger consideration.The results of this analysis are summarized below: Price Per Share Implied Premium Merger consideration value $ 3-Month volume weighted average price for the period ending September 19, 2011* $ % 6-Month volume weighted average price for the period ending September 19, 2011* $ 63
